       Case 4:20-cv-01331-HSG Document 28 Filed 11/19/20 Page 1 of 3



     MARTIN & VANEGAS, APC
     John F. Martin (State Bar No. 52618)
2    John@martinvanegaslaw.com
     Maita R. Vanegas (State Bar No. 278328)
3    Marta@martinvanegaslaw.com
     Brittany C. Jones (State Bar No. 324593)
4    Brittany@martinvanegaslaw.com
     3100 Oak Road, Suite 230
5    Walnut Creek, CA 94597
     Telephone: (925) 937-5433
6    fl'l v : \ •J.�5) 938-5567

7    Attorneys for Plaintiff
     GWENDOLYN R. SAMPSON BROWN

     Lisa Barnett Sween (State Bar No. 191155)
9    Spencer J. Davidson (State Bar No. 281169)
     JACKSON LEWIS P.C.
10   50 California, 9th Floor
     San Francisco, California 94111
11   Telephone: (415) 394-9400
     Facsimile: (415) 394-9401
12   Email: lisa.sween@iacksonlewis..com
     Email: spencer.davidson@jacksonlewis.com
13
     Attorneys for Defendant
14   FRESENIUS MANAGEMENT SERVICES,
     INC. d/b/a FRESENIUS MEDICAL CARE
15   NORTH AMERICA

16
                                  UNITED STATES DISTRICT COURT
17
                            NORTHERN DISTRICT OF CALIFORNIA
18
     GWENDOLYN SAMPSON,                             CASE NO.: 4:20-cv-01331-HSG
19
                     Plaintiff,                     JOINT STIPULATED DISMISSAL WITH
20                                                  PREJUDICE AND ORDER
           V.
21
     FRESENIUS MANAGEMENT SERVICES,
22
     INC. and DOES 1 through 20, inclusive,
23
                     Defendants.
24
25
            On October 27, 2020 PlaintiffGWENDOLYN SAMPSON and Defendants FRESENIUS
26
     MANAGEMENT SERVICES, INC. (hereinafter, jointly, the Parties) reached an agreement in
27
28

     JOINT STIPULATED DISMISSAL WITH PREJUDICE AND ORDER             Case No. 4:20-cv-01331 I--ISG
       Case 4:20-cv-01331-HSG Document 28 Filed 11/19/20 Page 2 of 3



1
     Mediation to resolve this matter. Accordingly, the Parties jointly request that all Court dates and
2
     deadlines be vacated.
3
            Pursuant to this Joint Stipulation, the Parties agree and stipulate that the entire case shall
4
     be dismissed with prejudice, and further agree that each party shall be responsible for its own
5
     costs and attorneys' fees.
6
            All signatories listed below concur in this filing's content and have authorized the filing.
7
8
            IT IS SO STIPULATED.
9
      DATED: November 18, 2020                          MARTIN & VANEGAS, APC
10

11                                                      By: Isl Brittany C. Toth
12                                                         Attorneys for PLAINTIFF
                                                           GWENDOLYN SAMPSON
13

14    DATED: November 18, 2020                          JACKSON LEWIS P.C.
15                                                      By: ls/Spencer C. Davidson
                                                             Spencer C. Davidson
16                                                      Attorneys for Defendants
                                                        FRESENIUS MANAGEMENT SERVICES,
17                                                      INC.
18
                                      SIGNATURE ATTESTATION
19
     Pursuant to Local Rule 5-l(i)(3), I hereby attest that concurrence in the filing of this document
20
     has been obtained from each of the other Signatories which shall serve in lieu of their signatures
21
     on this document.
22
      DATED: November 18, 2020.                         JACKSON LEWIS P.C.
23
                                                        By: ls/Spencer C. Davidson
24                                                           Spencer C. Davidson
                                                        Attorneys for Defendants
25                                                      FRESENIUS MANAGEMENT SERVICES,
                                                        INC.
26
27
28                                                     2

     JOINT STIPULATED DISMISSAL WITH PREJUDICE AND ORDER                        Case No. 4:20-cv-01331 HSG
       Case 4:20-cv-01331-HSG Document 28 Filed 11/19/20 Page 3 of 3



 1                                                   ORDER
2
     Pursuant to the Paities stipulation, the subject case is hereby dismissed with prejudice. Each party is to
3
     bear their own attorneys' fees and costs.
4

5
     IT IS SO ORDERED.
6
     DATED: 11/19/2020
7                                                             HON. HAYWOOD S. GILLIAM, JR.
                                                              United States District Judge
8
9
10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                        3
     JOINT STIPULATED DISMISSAL WITH PREJUDICE AND ORDER                            Case No. 4:20-cv-0I331 HSG
